An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Attorney Evan R. Glass on 03/10/2021.


The application has been amended as follows:
Please amend the claims filed 12/20/2020 as shown below. 

1.	(Amended) A system, comprising: 













an automated teller machine (ATM) control unit comprising a first 
processor and a first memory, the first memory storing instructions that, when executed by the first processor, cause the first processor to perform the functions of:
generating first withdraw transaction data including amount information as information related to an amount in a withdraw transaction and a withdraw command and transmitting the first withdraw transaction data and the withdraw command to a paper currency processing unit, 
receiving a user input from a pin pad, the user input comprising the amount in the withdraw transaction;
generating the first withdraw transaction data based on the user input, and sending the first withdraw transaction data to an integrated circuit (IC) card, and
receiving, from a card reader, withdraw credit information and transmitting, to the paper currency processing unit, the withdraw credit information and the withdraw command;

the paper currency processing unit comprising a second processor and a second memory, the second memory storing instructions that, when executed by the second processor, cause the second processor to perform the functions of:
generating a first value;
transmitting the first value to the ATM control unit;
 receiving, from the ATM control unit, the withdraw credit
 information and the withdraw command;
determining a feasibility of the withdraw transaction based
on the withdraw credit information and the withdraw command by (i) combining the first value and the amount in the withdraw transaction, (ii) determining a hash value of a combination of the first value and the amount in the withdraw transaction, (iii) decrypting the withdraw credit information using a corresponding encryption key to a first encryption key, (iv) comparing the decrypted withdraw credit information with the hash value, and (v) determining the feasibility of the withdraw transaction based on a determination of whether the decrypted withdraw credit information and the hash value match;
paying out a paper currency based on the determination of 
the feasibility of the withdraw transaction;

the card reader comprising a third processor and a third memory, the third memory storing instructions that, when executed by the third processor, cause the third processor to perform the functions of: 
generating the withdraw credit information;
(i) receiving the first value from the ATM control unit,
(ii) receiving an indication that the withdraw transaction has been
verified from the IC card; generating based on the received indication the withdraw credit information by encrypting, using the first encryption key, the combination of the first value and the amount in the withdraw transaction, and (iii) transmitting the withdraw credit information to the ATM control unit;

 the IC card comprising a fourth processor and a fourth memory, the fourth memory storing instructions that, when executed by the fourth processor, cause the fourth processor to perform the functions of:
verifying the withdraw transaction based on the first withdraw transaction data and sending the indication that the withdraw transaction has been verified to the card reader; and

 the pin pad comprising a fifth processor and a fifth memory, the fifth memory storing instructions that, when executed by the fifth processor, cause the fifth processor to perform the functions of:
receiving user input information and encrypting the received user input information using an encryption key;
receiving the withdraw credit information and the first withdraw transaction data, and verifying the withdraw transaction based on the withdraw credit information and the first withdraw transaction data.

(Amended) The system according to claim 1, 
wherein the first withdraw transaction data comprises a card number of the IC card, and 
the third processor further executing the instructions to perform the functions of: 
verifying the withdraw transaction by comparing the card number to a corresponding card number stored in the third memory of the card reader.  

(Amended) The system according to claim 1,





the second processor further executing the instructions to perform the functions of:
determining a number of paper currencies; 
generating deposited paper currency count information based on the determined number of paper currencies; and 
generating deposited paper currency count credit information by encrypting the deposited paper currency count information;
 the first processor further executing the instructions to perform the functions of:
receiving the deposited paper currency count information, and
 generating first deposit transaction data including the deposited paper currency count information; 
the third processor further executing the instructions to perform the functions of:
receiving the first deposit transaction data and the deposited paper currency count credit information; 
decrypting the deposited paper currency count credit information;
comparing the decrypted deposited paper currency count credit information with the deposited paper currency count information of the first deposit transaction data; 
determining a feasibility of a deposit transaction based on the comparison between the decrypted deposited paper currency count credit information and deposited paper currency count information; and 
transmitting the feasibility of the deposit transaction to the ATM control unit, and
 the first processor further executing the instructions to perform the functions of:
receiving the feasibility of the deposit transaction determined by the card reader; and 
accepting a deposit of the determined number of paper currencies when the deposit transaction is possible. 
 
(Amended) The system according to claim 1, 





the fifth processor further executing the instructions to perform the functions of:
receiving a user input of payee information for identifying a payee;
generating payee credit information by encrypting the payee information; and 
transmitting the payee credit information to the card reader; 
the first processor further executing the instructions to perform the functions of:
receiving the payee information and the payee credit information;
generating first deposit transaction data including the payee information; 
transmitting the first deposit transaction data to the card reader; and 
the third processor further executing the instructions to perform the functions of:
receiving the first deposit transaction data and the payee credit information; 
determining a feasibility of remittance by decrypting the payee credit information ; and 
comparing the decrypted payee credit information to the first deposit transaction data.

8. 	(Amended) A control method of a system comprising: 




















generating by an ATM control unit, first withdraw transaction data including amount information as information related to an amount in a withdraw transaction and a withdraw command and transmitting the first withdraw transaction data and the withdraw command to a paper currency processing unit;
receiving by the ATM control unit a user input from a pin pad, the user input comprising the amount in the withdraw transaction;
generating by the ATM control unit, the first withdraw transaction data based on the user input, and sending the first withdraw transaction data to an integrated circuit (IC) card; and
receiving by the ATM control unit from a card reader, withdraw credit information and transmitting, to the paper currency processing unit, the withdraw credit information and the withdraw command;
generating by the paper currency processing unit, a first value;	
transmitting by the paper currency processing unit, the first value to the ATM control unit;
receiving, by the paper currency processing unit, from the ATM control unit, the withdraw credit information and the withdraw command;
determining by the paper currency processing unit, a feasibility of the withdraw transaction based on the withdraw credit information and the withdraw command by (i) combining the first value and the amount in the withdraw transaction, (ii) determining a hash value of a combination of the first value and the amount in the withdraw transaction, (iii) decrypting the withdraw credit information using a corresponding encryption key to a first encryption key, (iv) comparing the decrypted withdraw credit information with the hash value, and (v) determining the feasibility of the withdraw transaction based on a determination of whether the decrypted withdraw credit information and the hash value match;
paying out by the paper currency processing unit, a paper currency based on the determination of the feasibility of the withdraw transaction;
generating by the card reader, the withdraw credit information; (i) receiving by the card reader, the first value from the ATM control unit; (ii) receiving by the card reader, an indication that the withdraw transaction has been verified from the IC card; generating based on the received indication the withdraw credit information by encrypting, using the first encryption key, the combination of the first value and the amount in the withdraw transaction, and (iii) transmitting by the card reader, the withdraw credit information to the ATM control unit;
verifying by the IC card, the withdraw transaction based on the first withdraw transaction data and sending the indication that the withdraw transaction has been verified to the card reader; and
receiving by the pin pad, user input information and encrypting the received user input information using an encryption key;
receiving by the pin pad, the withdraw credit information and the first withdraw transaction data, and verifying the withdraw transaction based on the withdraw credit information and the first withdraw transaction data.


Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:

The present claims are directed to a method of a system of an automatic teller machine (ATM) transaction which performs withdraw transactions and deposit transactions based on information recorded on credit cards and cash cards and operations of users.. This is taught by Akira Adachi (WO 2016/063588 A1) in view of Korala (US 2014/0374477 A1) and Gee et al., (US 2008/0195540 A1). Additionally, Adachi teaches an automated teller machine (ATM) control unit comprising a first processor and a first memory, which generates first withdraw transaction data including amount information as information related to an amount in a withdraw transaction and a withdraw command and transmits the first withdraw transaction data and the withdraw command to a paper currency processing unit, wherein which, upon transmission to a second processor, causes the paper currency processing unit second processor to withdraws a paper currency based on the first withdraw transaction data (Fig. 1, 2, 3 and 4, Pg. 6 , Line 5-18). And the paper currency processing unit (the cash mechanism unit, Fig.1, Pg.6, line 14) comprising a second processor and a second memory, which generates a first value, transmits the first value to the ATM control unit first processor, receives the withdraw command, and pays out the paper currency (Fig. 1, 2, 3 and 6, Pg. 6, Line 5-18). Korala teaches and a first device which is a device that is different from the paper currency processing unit and which determines a feasibility of a withdraw based on the first withdraw transaction data sent from the main body control unit, (Fig. 1 and Fig. 2, paragraphs [0064]-[0082]). Furthermore, Gee teaches wherein, 
However, the prior art does not disclose, neither singly nor in combination, the claimed combination of steps of receiving by the pin pad, the withdraw credit information and the first withdraw transaction data, and verifying the withdraw transaction based on the withdraw credit information and the first withdraw transaction data.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VINCENT IDIAKE whose telephone number is (571)272-1284.  The examiner can normally be reached on Mon-Fri 8:00 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/VINCENT I IDIAKE/Examiner, Art Unit 3685                                                                                                                                                       



/ZESHAN QAYYUM/Primary Examiner, Art Unit 3685